DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-7 are objected to because of the following informalities, and appropriate correction is required.
-Claim 1, line 7, recites the limitation “the wireless receiver processing mode”.  It is suggested, and hereafter assumed, that the limitation is changed to -- the wireless transmitter processing mode—in order to avoid lacking of antecedent basis.
-Claim 2 recites the limitation “the wireless protocol”.   Said limitation is lack of antecedent basis, and suggested to be changed to –a wireless protocol---.
-Claims, depended on above claims, are therefore also objected.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,942,074. 
-Regarding claim 1, claims 1-26 of U.S. Patent No. 9,942,074 teaches a method, performed by a wireless transmitter (“apparatus”, col. 25, line 33), the method (see claim 22 of U.S. Patent No. 9,942,074) comprising: 
inherently obtaining/receiving, via “multiplication/accumulation unit”, col. 26, line 7),  input data (“input data”, col. 26, line 8) for a wireless, radio frequency (RF) transmission (referred to “transmitting the output data via an RF antenna”, col. 26, line 17); 
implementing, at a processing unit, (being a plurality of processors (referred to plural ones of “at least one processing unit”, col. 25, line 25), comprising a plurality of multiplication/accumulation units (wherein each processor (represented by  “at least one processing unit”, col. 25, line 25)  comprises a respective one multiplication/accumulation unit (“multiplication/accumulation unit”, col. 25, line 34-35) among the plurality of multiplication/accumulation units), a wireless transmitter processing mode (“processing mode”, col. 25, line 42) based on a processing mode selection (“processing mode selection”, col. 25, line 41) corresponding to the wireless transmitter processing mode (see col. 25, line 24 to col. 26, line 2);
mixing the input data at the processing unit using a plurality of coefficients (referred to “coefficient data”, col. 26, line 4) associated with the wireless transmitter processing mode, 
wherein ( in correspondence with each processor of the plurality of processors) , mixing the input data comprises: 
providing, by one of respective memory look-up units (“memory look-up unit”, col. 25, lines 35-36) of a plurality of memory look-up units (corresponding to the processors respectively), a respective coefficient (“coefficient data”, col. 26, line 4) of the plurality of coefficients (corresponding to the processors respectively) to a respective multiplication/accumulation processing unit (“multiplication/accumulation unit”, col. 25, line 34-35) of the plurality of multiplication/accumulation processing units (see col. 26, lines 4-9); and 
calculating, (via a multiplication (referred to “multiplying … to generate a processing result”, col. 26, lines 8-10)), at a multiplication/accumulation processing unit (“multiplication/accumulation processing unit”, col. 26, lines 8-9) as at least a portion of the plurality of multiplication/accumulation processing units, the input data with one of respective coefficients of the plurality of coefficients (corresponding to the processors respectively) to generate a processing result (“processing result”, col. 26, line 10) (see col. 26, lines 8-10); and 
providing output data (“output data”, col. 26, line 13) based partly on the processing result, the output data representative of a portion of the input data being processed in the wireless transmitter (see col. 26, lines 11-16).
-Regarding claim 2, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises:  transmitting the output data via an RF antenna “RF antenna” at a frequency “frequency” specified by a wireless protocol “wireless protocol”, (see col. 26, lines 17-18).
-Regarding claim 3, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the RF antenna is configured to wirelessly transmit the output data, or namely radiate the output data, at the frequency specified by the wireless protocol (see col. 26, lines 17-18).
-Regarding claim 4, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises obtaining, via the  plurality of multiplication/accumulation units, from a memory (being the plurality of  memory look-up units), the plurality of coefficients based on the implemented wireless transmitter processing mode (see col. 26, lines 1-9).
-Regarding claim 5, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises:  (in correspondence with each processor of the plurality of processors), retrieving, by a respective memory look-up unit of the plurality of memory look-up units of the processing unit, a coefficient “coefficient data” of the plurality of coefficients associated with the wireless transmitter processing mode from a memory (being a memory look-up unit of the plurality of memory look-up units) (see col. 6, lines 4-6), or in another word, the method comprises:  retrieving, by respective memory look-up units of the plurality of memory look-up units of the processing unit, a plurality of coefficients associated with the wireless transmitter processing mode from a memory (being the plurality of memory look-up units).
-Regarding claim 6, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the method (see claim 22 of U.S. Patent No. 9,942,074) comprises: (in correspondence with each processor of the plurality of processors comprised in the processing unit), configuring/implementing the processor of the processing unit, via a memory lookup unit “memory lookup unit” of the plurality of memory look-up units of the processing unit, to select/retrieve  a coefficient “coefficient data” of the plurality of coefficients based on the selected wireless transmitter processing mode (see col. 26, lines 1-7), in another word, the method comprises: configuring the processors of  the processing unit, via the plurality of respectively memory look-up units of the processing unit, to select the plurality of respective coefficients based on the selected wireless transmitter processing mode.
-Regarding claim 7, claims 1-26 of U.S. Patent No. 9,942,074 teaches that  the implemented wireless transmitter processing mode is processed in accordance with the wireless protocol “wireless protocol”, (see col. 25 lines 41-43).  
Claims 1-26 of U.S. Patent No. 9,942,074 does not teach whether the wireless protocol is an OFDM wireless protocol.
However, it is well-known in the art that an OFDM wireless protocol is among wireless protocols used for wireless communications, and the examiner takes Official Notice on prior art teaching the well-known feature.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the method of claims 1-26 of U.S. Patent No. 9,942,074 in such a way that in the method, the wireless protocol would be an OFDM wireless protocol so that the implementation would become another embodiment derived from claims 1-26 of U.S. Patent No. 9,942,074 for carrying out the method upon using an OFDM wireless protocol as the wireless protocol.
-Regarding claim 14, claims 1-26 of U.S. Patent No. 9,942,074 teaches a wireless device (“apparatus”, col. 25, line 33), the wireless device (see claim 22 of U.S. Patent No. 9,942,074) comprising: 
at least one processing unit (being a plurality of processors (referred to plural ones of “at least one processing unit”, col. 25, line 25) comprising a plurality of multiplication/accumulation processing units and a plurality of memory look-up units, wherein each processor (represented by  “at least one processing unit”, col. 25, line 25)  comprises a respective one multiplication/accumulation unit (“multiplication/accumulation unit”, col. 25, line 34-35) of the plurality of multiplication/accumulation units and a respective one memory look-up unit (“memory look-up unit”, col. 25, lines 35-36) of the memory look-up units, (see col. 25, lines 34-36); 
non-transitory computer readable media “non-transitory computer readable media” encoded with executable instructions “executable instructions” which, when executed by the at least one processing unit, is configured to cause the wireless device to perform operations “operations” (see col. 25, lines 37-40), the operations comprising: 
implementing a wireless transmitter processing mode (“processing mode”, col. 25, line 42) based on a processing mode selection (“processing mode selection”, col. 25, line 41) corresponding to the wireless transmitter processing mode (see col. 25, line 24 to col. 26, line 2); 
mixing input data (“input data”, col. 26, line 8) at each processor of the at least one processing unit using a respective coefficient (“coefficient data”, col. 26, line 4) of a plurality of coefficients, wherein mixing the input data comprises: 
providing, by each memory look-up unit (“memory look-up unit “, col. 26, line 4) of respective memory look-up units (being the plurality of memory look-up units) of the plurality of memory look-up units, a respective coefficient (“coefficient data”, col. 26, line 4) of the plurality of coefficients to a respective multiplication/accumulation processing unit (“multiplication/accumulation processing unit”, col. 26, lines 7-8) of the plurality of multiplication/accumulation processing units (see col. 26, lines 4-8); and 
calculating, (via a multiplication (referred to “multiplying … to generate a processing result”, col. 26, lines 8-10)),  at each multiplication/accumulation processing unit “multiplication/accumulation processing unit” of the plurality of multiplication/accumulation processing units as a portion of the plurality of multiplication/accumulation processing units, the input data with each coefficient (“coefficient data”, col. 26, lines 9-10) of  respective coefficients (being the plurality of coefficients) of the plurality of coefficients to generate a respective processing result (“processing result”, col. 26, line 10) of a plurality of processing results, (see col. 26, lines 8-10); and 
providing, to a RF wireless transmission of a radio frequency (RF) antenna (“RF antenna”, col. 26, line 14), output data (“output data”, col. 26, line 13) based partly on the plurality of processing results (see col. 26, lines 14-18), (said  RF wireless transmission referred to “transmitting the output data via an RF antenna at a frequency specified by the wireless protocol”, col. 26, lines 17-18 and being one of the operations, and the operations considered here equivalent with the limitation “mobile application of the wireless device”); and 
the radio frequency (RF) antenna configured to transmit the RF wireless transmission comprising the output data (see col. 26, lines 17-18).
-Regarding claim 15, claims 1-26 of U.S. Patent No. 9,942,074 teaches that mixing the input data further comprises:  obtaining, from each memory look-up unit “memory look-up unit”  of the plurality of memory look-up unit as at least a portion of the plurality of memory look-up units, one respective coefficient “coefficient data” of the plurality of coefficients based on the implemented wireless transmitter processing mode, (see col. 26, lines 4-6).
-Regarding claim 16, claims 1-26 of U.S. Patent No. 9,942,074 does not clearly teach that the wireless device corresponds to a desktop device, a laptop device, a cellular phone device, a tablet device, an appliance device, an automobile communications device, or combinations thereof, as claimed.
However, it is well-known in the art that a wireless device can be implemented as a laptop device, a cellular phone device or a tablet device, and the examiner takes Official Notice on prior art teaching the well-known feature.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the wireless device of claims 1-26 of U.S. Patent No. 9,942,074 in such a way that the wireless device would be implemented as a laptop device, a cellular phone device or a tablet device in order to easily be carried around.
-Regarding claim 17, claims 1-26 of U.S. Patent No. 9,942,074 teaches that obtaining, from an operation (“receiving a processing mode selection… a wireless protocol”, col. 25, lines 41-43)  of the operations (as the mobile application of the wireless device), the processing mode selection “processing mode selection” corresponding to the wireless transmitter processing mode “processing mode” (see col. 25, lines 41-43).
-Regarding claim 18, claims 1-26 of U.S. Patent No. 9,942,074 teaches that the wireless transmitter processing mode includes an aspect (being the RF wireless transmission) of a wireless protocol “wireless protocol”, (see col. 26, lines 17-18).  
Claims 1-26 of U.S. Patent No. 9,942,074 does not teach whether the wireless protocol is an OFDM wireless protocol.
However, it is well-known in the art that an OFDM wireless protocol is among wireless protocols used for wireless communications, and the examiner takes Official Notice on prior art teaching the well-known feature.
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement the method of claims 1-26 of U.S. Patent No. 9,942,074 in such a way that in the method, the wireless protocol would be an OFDM wireless protocol so that the implementation would become another embodiment derived from claims 1-26 of U.S. Patent No. 9,942,074 for carrying out the RF wireless transmission, as required in the wireless device, upon using an OFDM wireless protocol as the wireless protocol.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (2012/0076234) in view of Batruni (2009/0054999).
-Regarding claim 8, Kim et al  teaches a method, performed by a wireless RF transmitter (“transmitter”, [0038]), the method (see figure 3) comprising: 
performing inverse fast Fourier transform (IFFT) processing, via using a  IFFT processor  (330) and frequency up-conversion processing, via using a RF up-converter (270, 280) consecutively subsequent to the IFFT processor, on input data (inputted to the IFFT processor from (250), in accordance with an OFDM wireless protocol (referred to “OFDM”, [0040]), and providing output data (outputted from the RF up-converter to an antenna (295) for wireless RF transmission) based partly on the input data being processed  under the inverse fast Fourier transform (IFFT) processing and the frequency up-conversion processing, the output data representative of at least a portion of the input data being processed under the inverse fast Fourier transform (IFFT) processing and the frequency up-conversion processing in accordance with the OFDM wireless protocol (see [0040, 0042]).
Kim et al  does not that the method comprises: implementing a multi-processing mode on a processing unit based on a processing mode selection indicative of the inverse fast Fourier transform (IFFT) processing and the frequency up conversion processing; mixing the input data received at the  processing unit using a plurality of coefficients, the plurality of coefficients selected to implement the inverse fast Fourier transform (IFFT) processing and the frequency up-conversion processing; and providing output data based partly on the input data being mixed using the plurality of coefficients, as claimed.
In analogous art, Batruni teaches a processing unit  (400) implemented with a multi-processing mode (shown in figure 4) , wherein in accordance with the multi-processing mode,  the processing unit mixes an input data (un) received at the processing unit using a plurality of coefficients (G~n), the plurality of coefficients selected, via a processing mode selection (by a switch shown in figure 9B and [0054]), to implement processing of a device (“system”, [0024])  based on the input data, which is subject to being  actually received and processed by the device, and provides an estimation output (yn)  representative and in place of an actual output data of the device when the device is not available, the actual output data being representative of the input data that is processed under the processing of the device, the processing mode selection being indicative of the processing of the device (as the processing mode selection is based on the input data (un) and the actual output data (yn) of the device (as shown in figure 9B)), the multi processing mode being implemented resultedly  based on the processing mode selection (see [0032-0039, 0054]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement Kim et al, as taught by  Batruni, in such a way that the wireless RF transmitter would be further comprise a processing unit (as taught by Batruni) to receive and process  input data, which is subject to be inputted to the IFFT processor for the wireless RF transmisision, in accordance with a multi-processing mode (as taught by Batruni) for emulating/implementing the inverse fast Fourier transform (IFFT) processing and the frequency up conversion processing, wherein the method would comprises:  implementing the multi-processing mode on the processing unit based on a processing mode selection (as taught by Batruni) indicative of the inverse fast Fourier transform (IFFT) processing and the frequency up conversion processing; mixing the input data received at the processing unit using a plurality of coefficients, that are selected via the processing mode selection (as taught by Batruni),  the plurality of coefficients selected (as taught by Batruni)  to implement the inverse fast Fourier transform (IFFT) processing and the frequency up-conversion processing; and providing output data based partly on the input data being mixed using the plurality of coefficients (as taught by Batruni), the provided output data being representative and in place of an actual output data (outputted from the RF up-converter to the antenna (295) for the wireless RF transmission), so that the wireless device would be enhanced with capability to provide the output data in place of the actual output data for the wireless RF transmission, via using the processing unit (as taught by Batruni), whenever both of the IFFT processor and the RF up-converter, together as a device,  are unavailable  in the wireless RF transmitter.
-Regarding claim 9, Kim et al  in view of Batruni teaches that the method comprises:  transmitting the output data, in place of the actual output data, via the RF antenna ((395), figure 3 of Kim et al) at a frequency (“carrier buckets”, [0040] of Kim et al)  specified by the OFDM wireless protocol (“OFDM”, [0040] of Kim et al) (see figure 3 and [0040] of Kim et al).
-Regarding claim 10, Kim et al  in view of Batruni teaches that the RF antenna is configured to wirelessly transmit, or namely  radiate, at the frequency specified by the OFDM wireless protocol ) (see figure 3 and [0040] of Kim et al).
-Regarding claim 11, Kim et al  in view of Batruni teaches that the implemented multi-processing mode includes the  IFFT processing of the IFFT processor  ((330), figure 3 of Kim et al) and the frequency up-conversion processing of the RF up-converter ((270, 280), figure 3 of Kim et al),  in accordance with the OFDM wireless protocol (referred to “OFDM”, [0040] of Kim et al).
Kim et al  does not teach whether the method comprises:  obtaining, from a memory, the plurality of coefficients based on the implemented multi-processing mode, as claimed. 
Batruni further teach that a plurality of coefficients (G~n) can be obtained from a memory ((G~1), (G~2) or (G~3)), via a processing mode selection (performed by a switch shown in figure 9B)  based on a multi-processing mode for implementing processing of a device (“system”, [0024]) , the multi-processing mode indicated by input data (Un) actually inputted to the device and output data (Yn) actually outputted from the device (see figure 9B and [0024, 0033, 0054]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement Kim et al in view of Batruni, as further taught by  Batruni, in such a way that in the method of Kim et al in view of Batruni,  while the processing unit is in accordance with the implemented processing mode, the implemented processing mode would be indicated by input data actually inputted to the IFFT processor and output data actually outputted from the RF upconverter,  and the processing mode selection would be performed by a switch (as further taught by Batruni), and wherein in the method of Kim et al in view of Batruni, the plurality of coefficients would be obtained, via the processing mode selection performed by a switch, from a memory, based on the implemented multi-processing mode (as further taught by Batruni), so that the wireless device would be enhanced with capability to provide the output data in place of the actual output data for the wireless RF transmission, via using the processing unit (as taught by Batruni), whenever both of the IFFT processor and the RF up-converter, together as a device,  are unavailable  in the wireless RF transmitter.
Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et in view of Batruni, and further in view of Symes (2013/0022128).
-Regarding claim 12, Kim et al does not teach that the method comprises retrieving, by respective memory look-up units of a plurality of memory look-up units of the processing unit, the plurality of coefficients associated with the implemented multi-processing mode from a memory, as claimed.
Batruni further teach that a plurality of coefficients (G~n) can be obtained from a memory ((G~1), (G~2) or (G~3)), via a processing mode selection (performed by a switch shown in figure 9B)  based on and associated with a multi-processing mode for implementing processing of a device (“system”, [0024]) , the multi-processing mode indicated by input data (Un) actually inputted to the device and output data (Yn) actually outputted from the device (see figure 9B and [0024, 0033, 0054]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to further implement Kim et al in view of Batruni, as further taught by  Batruni, in such a way that in the method of Kim et al in view of Batruni,  while the processing unit is in accordance with the implemented processing mode, the processing unit would further comprise a switch and memory (as further taught by Batruni), the implemented processing mode would be indicated by input data actually inputted to the IFFT processor and output data actually outputted from the RF upconverter (as further taught by Batruni) ,  and the processing mode selection would be performed by the switch (as further taught by Batruni), and wherein in the method of Kim et al in view of Batruni, the plurality of coefficients would be obtained/retrieved, via the processing mode selection performed by the switch, from the memory, based on and associated with the implemented multi-processing mode (as further taught by Batruni), so that the wireless device would be enhanced with capability to provide the output data in place of the actual output data for the wireless RF transmission, via using the processing unit (as taught by Batruni), whenever both of the IFFT processor and the RF up-converter, together as a device,  are unavailable  in the wireless RF transmitter.
In further comparison, Kim et al  in view of Batruni does not clearly teach whether the memory comprises a plurality of memory look-up units, wherein the plurality of coefficients are retrieved from respective memory look-up units of the plurality of memory look-up units, as claimed.
In analogous art, Symes teaches that a memory (340) can comprise a plurality of memory look-up units (REGISTERS) for storing and retrieving a plurality of respective pieces of information, (see figure 3 and [0052, 0053]).
For application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni, as taught by Symes, in such a way that the memory would comprise a plurality of memory look-up units (as taught by  Symes) for storing the plurality of coefficients, wherein the plurality of coefficients would be retrieved from respective memory look-up units of the plurality of memory look-up units (as taught by  Symes), so that the memory would be enhanced with the plurality of memory look-up units for efficiently storing and retrieving the plurality of coefficients, (the plurality of memory look-up units considered here equivalent with the limitation “a plurality of memory look-up units of the processing unit” and hereafter called so).
-Regarding claim 13, as for claim 12, Kim et al  in view of Batruni teaches that the method comprises: implementing/configuring the processing unit, via the memory and the switch of the processing unit, to select the plurality of coefficients based on the implemented multi- processing mode.
Kim et al  in view of Batruni does not teach the method comprises configuring the processing unit, via the plurality of memory look-up units of the memory, to select the plurality of coefficients, as claimed.
Symes further teaches that a memory (340) of a device (120) can be configured/implemented, via  a plurality of memory look-up units, to select and retrieve respective pieces of information stored in the plurality of memory look-up units (see figure 3 and [0052, 0053]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Kim et al  in view of Batruni and Symes, as further taught by Symes, in such a way that in the method of Kim et al  in view of Batruni and Symes, the memory of the processing unit would be configured/implemented, via the plurality of memory look-up units, to select and retrieve respective coefficients of the plurality of coefficients stored in the plurality of memory look-up units (as further taught by Symes), so that the memory would be enhanced with the plurality of memory look-up units for efficiently storing and retrieving the plurality of coefficients.
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632